Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim  14 is objected to because of the following informalities:
Claim 14 of “the removable battery” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN206790562 (‘562) in view of U.S. Pat. Pub. No. 2017/0117740 to Yamanishi.

In Reference to Claim 1, 7 and 13
	‘562 discloses a mobile device accessory (Fig. 1), comprising: 
a middle portion disposed between a first grip and a second grip (Fig. 1); 
wherein the middle portion comprises a transmission coil (Fig. 3 wireless charging coil 24, Para. 8, Para. 15) to facilitate wireless power transmission to a wired mobile device (‘562 discloses two modes of charging a polymer battery - one wireless means from a charging coil 24 and one wired means from an external power source Para. 17, 31, 47 and Para. 4, 17, 35, both means are connected to the PCB motherboard to charge polymer battery 25 Para 6, 8, 17, 31 where polymer battery 25 charges the mobile phone by wire Para. 35, 46, thus the wireless power transmission facilitates powering the mobile device); and
However, ‘562 lacks a removable battery pack and a wireless enabled mobile phone such that mobile device accessory middle portion can be coupled to both to transmit power to the wireless charging enabled mobile device upon coupling.
Yamanishi teaches of a charging device for a wireless charging enabled phone 15 (Fig. 3) which rests on a mobile charging device 5 containing charging coil 8 (Fig. 4) where the phone is charged by the magnetic fluxes from the charging coil 8 ([0004, 0089]).
One of skill in the art would look to analogous art of ‘562 and Yamanishi because they are reasonably pertinent to Applicant’s field of endeavor and same problem to be solved as explained below.  
According to Applicant “[0004] Mobile gaming is a fast-growing industry. Mobile devices (e.g., tablets and smart phones) are increasingly better at computational and graphical processing, which in turn requires increasingly powerful hardware. With more powerful hardware comes higher demand on batteries, but battery technology has been relatively stagnant compared to advances in mobile device technology. Gaming is especially demanding on power provided to hardware in mobile devices, causing batteries to drain quickly.” 
‘562 is in the same field of endeavor of electronic entertainment/mobile gaming and strives to solve the same problem as Applicant of battery drain due to demanding gaming on mobile phones.  In particular, people can “use their mobile phones [to] play games and other entertainment” Para 3.  Further “With the gradual increase in cell phone configuration, cell phone performance is also gradually increased, more and more rich mobile games…. However, due to the structure and appearance of the mobile phone itself, the mobile phone is not suitable for complicated operation of large-scale games…. When the user is in operation, the mobile phone may easily appear low battery, and so on, and then connected with the external power supply charging, the phone will pop-up window affect the user operation, and charging with external power supply will bring great inconvenience to the user operation, affecting the user experience of the game experience.” Para. 4.
	Likewise, Yamanishi while in a different field of endeavor nonetheless solves the same problem of Applicant of battery drain due to demanding uses of mobile phones.  In particular, Yamanishi discloses “Functions of a mobile terminal such as a mobile phone have been considerably advanced, and thus power consumption thereof has also been increased. [0002]  Therefore, charging the mobile terminal is required to be performed at any locations including the inside of a vehicle.”
Recall, ‘562 lacks a removable battery pack and a wireless enabled mobile phone such that mobile device accessory middle portion can be coupled to both to transmit power to the wireless charging enabled mobile device upon coupling.
One of skill in the art looking at ‘592 and Yamanishi side-by side would easily recognize the invention of ‘562 is improved with Yamanishi’s more advanced mobile phone with wireless charging capability and having a mobile source of portable, removable power when letting the entire assembly of ‘592 rest on the mobile charging device for its source of power.  The combination allows power to be transmitted from the mobile charging device to the charging coil 24 to power both the phone with wireless charging capability and the polymer battery 25 for when a wired connection to the phone is desired.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, the Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

7.	Claims 2-4 and 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘562, Yamanishi further in view of U.S. Pat. Pub. No. 2017/0242486 to Grant.
‘562 discloses the invention substantially as claimed.  However, the reference does not explicitly disclose using one or more magnets to facilitate coupling the middle portion surfaces with the battery pack nr of north or south magnet orientations.
Grant teaches of gaming controllers (Fig. 7) and using a plurality of magnets to facilitate attachment at contact points between the controller and its base (Fig. 13, [0055).  Grant also provides the north/south orientation of the magnets so that they function to attract one another.
One of skill in the art would look to grant for a simple solution that would allow the mobile device accessory to attach securely to the removable battery pack yet be easily detached.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-3, 7-9, and 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, and 15-20 of U.S. Patent No. 10,868,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent genus claims are anticipated by the granted species claims.  The dependent claims are substantially similarly worded as the granted dependent claims.
U.S. Pat. No. 10,868,436
U.S. Pat. App. No. 16/952,472
1. A mobile device accessory, comprising: 
a first grip; 

a second grip; 

a middle portion disposed between the first and second grips; 

a battery pack; 

wherein the first grip is coupled with a first side of the middle portion and the second grip coupled with a second side of the middle portion;

wherein the middle portion comprises a transmission coil beneath a front surface and further comprises a first electrical coupling on a back surface, wherein the back surface is configured to couple with the battery pack;


wherein the first grip, the second grip, and the middle portion are configured to receive a mobile device between the first and second grips; 

wherein the battery pack comprises a second electrical coupling and wherein the second electrical coupling is configured to contact the first electrical coupling upon coupling the battery pack with the back surface of the middle portion; and 

wherein, upon coupling the battery pack with the back surface of the middle portion, the battery pack is electrically coupled with the transmission coil.


2. The mobile device accessory of claim 1, wherein the battery pack comprises at least one magnet to facilitate coupling with the back surface of the middle portion.


3. The mobile device accessory of claim 1, wherein the middle portion comprises at least one magnet to facilitate coupling with the battery pack.



8.  A mobile device accessory, comprising:

a first grip;

a second grip;

a middle portion disposed between the first and second grips;

a battery pack comprising a receiving coil to facilitate wireless charging;

wherein the first grip is coupled with a first side of the middle portion and the second grip coupled with a second side of the middle portion;

wherein the middle portion comprises a transmission coil beneath a front surface and further comprises a first electrical coupling on a back surface, wherein the back surface is configured to couple with the battery pack;




wherein the first grip, the second grip, and the middle portion are configured to receive a mobile device between the first and second grips;

wherein the battery pack comprises a second electrical coupling and wherein the second electrical coupling is configured to contact the first electrical coupling upon coupling the battery pack with the back surface of the middle portion; and

wherein, upon coupling the battery pack with the back surface of the middle portion, the battery pack is electrically coupled with the transmission coil.


9. ‘The mobile device accessory of claim 8, wherein the battery pack comprises at least one magnet to facilitate coupling with the back surface of the middle portion.

10. The mobile device accessory of claim 8, wherein the middle portion comprises at least one magnet to facilitate coupling with the battery pack.


15.  A mobile device accessory, comprising:

a first grip; 

a second grip;

a middle portion disposed between the first and second grips;

wherein the first grip is coupled with a first side of the middle portion and the second grip coupled with a second side of the middle portion; 

wherein the middle portion comprises a transmission coil beneath a front surface and further comprises an electrical coupling on a back surface, 

wherein the back surface is configured to couple with a battery pack; and 

wherein the first grip, the second grip, and the middle portion are configured to receive a mobile device between the first and second grips.




16.    The mobile device accessory of claim 15, wherein the middle portion comprises at least one magnet to facilitate coupling with the battery pack.


17.    The mobile device accessory of claim 15, wherein the at least one magnet is oriented with south facing outward.


18.    The mobile device accessory of claim 15, wherein the at least one magnet is oriented with north facing outward.


19.    The mobile device accessory of claim 15, wherein the electrical coupling comprises a plurality of receiving pads.


20. The mobile device accessory of claim 15, wherein the electrical coupling comprises a plurality of pins.
1. A mobile device accessory, comprising: 




a middle portion disposed between a first grip and a second grip; 

a removeable battery pack; 






wherein the middle portion comprises a transmission coil to facilitate wireless power transmission to a wireless charging enabled mobile device; wherein the middle portion is configured to couple with the removeable battery pack, and 

wherein the mobile device accessory is configured to couple with the wireless charging enabled mobile device


wherein the removeable battery pack is configured to electrically couple with the transmission coil; and 




such that the transmission coil is positioned to wirelessly transmit power to the wireless charging enabled mobile device upon coupling.


2. ‘The mobile device accessory of claim 1, wherein the removeable battery pack comprises at least one magnet to facilitate coupling with the back surface of the middle portion.

3. ‘The mobile device accessory of claim 1, wherein the middle portion comprises at least one magnet to facilitate coupling with the removeable battery pack.



7.  A mobile device accessory, comprising:





a middle portion disposed between a first grip and a second grip;

a removable battery pack comprising a receiving coil to facilitate wireless charging; 3







wherein the middle portion comprises a transmission coil to facilitate wireless power transmission to a wireless charging enabled mobile device; wherein the middle portion is configured to couple with the removeable battery pack, and 

wherein the mobile device accessory is configured to couple with the wireless charging enabled mobile device 


wherein the removeable battery pack 1s configured to electrically couple with the transmission coil; and




such that the transmission coil is positioned to wirelessly transmit power to the wireless charging enabled mobile device upon coupling.


8. The mobile device accessory of claim 7, wherein the removeable battery pack comprises at least one magnet to facilitate coupling with the middle portion.

9. The mobile device accessory of claim 7, wherein the middle portion comprises at least one magnet to facilitate coupling with the removeable battery pack.


13. A mobile device accessory, comprising:





a middle portion disposed between a first grip and a second grip; 






wherein the middle portion comprises a transmission coil to facilitate wireless power transmission to a wireless charging enabled mobile device; 

wherein the middle portion is configured to couple with a battery pack; and 

wherein the mobile device accessory is configured to couple with the wireless charging enabled mobile device such that the transmission coil is positioned to wirelessly transmit power to the wireless charging enabled mobile device upon coupling.

14. The mobile device accessory of claim 13, wherein the middle portion comprises at least one magnet to facilitate coupling with the removeable battery pack.


15. The mobile device accessory of claim 13, wherein the at least one magnet 1s oriented with south facing outward.


16. The mobile device accessory of claim 13, wherein the at least one magnet is oriented with north facing outward.


17. The mobile device accessory of claim 13, wherein the middle portion comprises an electrical coupling and the electrical coupling comprises a plurality of receiving pads.

18. The mobile device accessory of claim 13, wherein the middle portion comprises an electrical coupling and the electrical coupling comprises a plurality of pins.


Allowable Subject Matter
12.  	Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art did not teach or suggest modifying the combination of ‘562 and Yamanishi with a plurality of pads or pins to facilitate an interface/electrical connection. 
14.	The closest art is U.S. Pat. Pub. No. 2019/0296571 to Xiao who discloses a charging device for a mobile terminal comprising first and second grips yet the rechargeable battery is contained within the middle portion.  U.S. Pat. No. 10,092,829 to Ikuta discloses first and second grips however the battery is within the right controller and the system lacks a middle portion and removable battery.  U.S. Pat. Pub. No. 2017/0242486 to Grant discloses magnetic attachment of a controller but lacks a replaceable battery and a two-part controller.  U.S. Pat. Pub. No. 2015/0031452 to Hodges discloses a game controller with first and second grips and a middle portion for holding a mobile device yet receives its charging via a charging port.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715